IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00395-CV

            IN THE INTEREST OF M.G. AND B.G., CHILDREN



                           From the 13th District Court
                             Navarro County, Texas
                           Trial Court No. 06-15791-CV


                          MEMORANDUM OPINION


      Kelly Goodwin appeals from the trial court’s order holding her in contempt. We

dismiss the appeal for want of jurisdiction.

      An Agreed Order in Suit to Modify Parent-Child Relationship was entered on

August 21, 2012 between Bryan and Kelly Goodwin. The order provided that Bryan

would have the right to designate the primary residence of B.G. The order further

provided that Kelly was to turn over some of B.G.’s personal items, and a list of the

personal items was attached to the Agreed Order. Kelly did not turn over specific items

pursuant to the order.
        On August 29, 2012, Bryan filed a Petition for Enforcement, and a hearing was

scheduled for September 14, 2012. Kelly did not appear at the hearing, and a capias was

issued for her arrest. On September 21, 2012, the trial court held an enforcement

hearing. The trial court found that Kelly violated provisions of the August 21 Agreed

Order. The trial court issued an order holding Kelly in contempt and ordering her

confined in the county jail for fourteen days. The trial court further ordered Kelly to

pay attorney’s fees, costs, and expenses incurred by Bryan.

        Kelly argues that the trial court erred in holding her in contempt. A ruling on a

motion for contempt is not appealable, but can only be challenged by an original

proceeding. See Norman v. Norman, 692 S.W.2d 655, 655 (Tex.1985); In re B.A.C., 144
S.W.3d 8, 11(Tex.App.-Waco 2004, no pet.). Therefore, we do not have jurisdiction to

consider Kelly’s complaint on appeal.

        We dismiss the appeal for want of jurisdiction.




                                             AL SCOGGINS
                                             Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed October 23, 2014
[CV06]




In the Interest of M.G. and B.G., Children                                         Page 2
In the Interest of M.G. and B.G., Children   Page 3